Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-29-2005

Gifford v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2308




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Gifford v. Comm Social Security" (2005). 2005 Decisions. Paper 1292.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1292


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT


                           No. 04-2308




                      JUDITH C. GIFFORD,
                                     Appellant

                                v.

                   JO ANNE B. BARNHART,
                 Commissioner of Social Security




          On Appeal from the United States District Court
             for the Western District of Pennsylvania
               D.C. Civil Action No. 03-cv-00243E
                (Honorable Thomas M. Hardiman)


          Submitted Pursuant to Third Circuit LAR 34.1(a)
                         January 24, 2005

Before: SCIRICA, Chief Judge, RENDELL and FISHER, Circuit Judges

                     (Filed April 29, 2005 )




                   OPINION OF THE COURT
SCIRICA, Chief Judge.

       Petitioner Judith Gifford appeals the District Court’s order granting summary

judgment to the Commissioner of Social Security. The order affirmed the

Commissioner’s decision to deny petitioner’s application for Disability Insurance

Benefits and Widow’s Disability Insurance Benefits under Title II of the Social Security

Act, 42 U.S.C. §§ 401-433 (2004).

                                             I.

A. Factual Background

       Judith Gifford was born on July 20, 1945, and was fifty years old on the last day

she qualified for disability benefits. She is a high school graduate who worked as a

laundry room attendant and an aide in an institution for mentally retarded individuals.

Gifford claims that she suffers from several ailments including degenerative joint disease

of the right foot and ankle, chronic obstructive pulmonary disease (COPD), diabetes,

carpal tunnel, and depression. Gifford has a history of treatment for mental illness

precipitated by the deaths of her father in 1979 and her husband in 1989.

       Gifford applied for disability benefits in February 1999. Her initial application for

benefits was denied. Gifford was granted a hearing before an administrative law judge

who concluded that Gifford was not sufficiently disabled during the period in question

and as such, denied her application. Gifford appealed to the Appeals Council who denied

her request. Under 42 U.S.C. § 405(g) (2004), the ALJ’s decision became final. The



                                             2
district court denied Gifford’s petition for review granting summary judgment for the

Commissioner.

                                             II.

       We exercise jurisdiction over the District Court’s grant of summary judgment

under 28 U.S.C. § 1291. We review the District Court’s decision to grant summary

judgment de novo, but we exercise limited review and use a substantial evidence standard

to review a Commissioner’s final denial of benefits. In Morales v. Apfel, we defined

substantial evidence as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” 225 F.3d 310, 316 (3d Cir. 2000) (quoting Plummer v.

Apfel, 186 F.3d 422, 422 (3d Cir. 1999)). However, we have the “responsibility to

scrutinize the entire record and to reverse or remand if the [Commissioner]’s decision is

not supported by substantial evidence.” Morales, 225 F.3d at 317 (quoting Smith v.

Califano, 637 F.2d 968, 970 (3d Cir. 1981)).

                                            III.

       To be eligible for disability benefits, a claimant has the burden to demonstrate that

he or she is “unable to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423 (d)(1)(A) (2004). Commissioners must evaluate a

claimant’s disability determination using “a five-step sequential evaluation process”



                                             3
delineated in 20 C.F.R. § 404.1520 (2005). The five step inquiry begins with an

examination of the claimant’s present work history. Id. If the claimant is currently

engaged in substantial gainful activity, then she is not disabled. Id. If the claimant is not

engaged in such activity, then the Commissioner must examine submitted medical

evidence to determine if the claimant suffers from a severe impairment. Id. If the

Commissioner finds that the claimant suffers from severe impairment, then the

Commissioner must determine whether the impairment is contained or equivalent to one

in the list of impairments in 20 C.F.R. § 404, subpt. P, app. 1 (2004). If the claimant’s

disability is on the list or is equivalent to a disability on the list, she will be found

disabled. 20 C.F.R. § 404.1520 (2005). If the claimant’s disability does not meet or equal

one on the list, then the Commissioner must consider whether the claimant could return to

her past relevant work in light of the severe impairment. Id. If the claimant cannot return

to previous employment, the Commissioner must assess whether based on the claimant’s

“age, education, and work experience” and residual functional capacity,1 she can engage

in other work available in the national economy. Id. The claimant has the burden to

show that she cannot return to her past work experience as a result of her physical and/or

mental impairment. Morales, 225 F.3d at 316.




   1
    Pursuant to 20 C.F.R. § 404.1545(a)(2005), “residual functional capacity” is defined
as any work one may continue to perform in spite of physical or mental impairments and
related symptoms.

                                                4
       If there is substantial evidence in the record to support the Commissioner’s

findings, we are bound by such determination. Id. Evidence is not substantial if the

Commissioner failed to consider all relevant evidence or failed to resolve conflicts

created by counter-veiling evidence or overwhelmed by other evidence, particularly that

of a treating physician. Id. In all disability determinations, evidence offered by a treating

physician must be accorded great weight. Id. at 317. An ALJ is allowed to reject a

treating physician’s conclusions so long as the rejection is based on other medical

evidence, not on personal inferences or speculation. Id. at 317-18. The ALJ must

consider multiple impairments in combination if none alone qualifies as a listed

impairment or its equivalent. Burnett v. Comm’r, 220 F.3d 112, 122 (3d Cir. 2000).

                                             IV.

       For the period of time relevant to this inquiry, there is substantial evidence to

support the findings of the ALJ, who conducted the requisite five-step analysis and

determined that at step four, Gifford, in spite of her many ailments, retained sufficient

residual functional capacity during the applicable time period and was not disabled under

the statute. Alternatively, the ALJ conducted a step five inquiry by presenting a

vocational expert with a hypothetical person similarly situated to Gifford based on her

physical and mental restrictions during the applicable eligibility period. The vocational

expert concluded that a person with Gifford’s combination of impairments could find

work in the national economy as a credentials checker or a surveillance system monitor.



                                              5
       The ALJ examined and considered the diagnoses and treatment recommendations

of the relevant health care providers, including the determination of Gifford’s treating

physician, and concluded that Gifford suffered a long history of right foot and ankle

injuries, carpal tunnel syndrome, chronic obstructive pulmonary disorder, obesity, and

mild depression. Considering the ample medical documentation and recommendations

for sedentary work, the ALJ agreed that during all relevant times, Gifford was capable of

doing light work similar to her work in the laundry room.

       Furthermore, based on the record, the ALJ concluded that Gifford only ceased

working as a consequence of a union-related issue. Gifford also claimed that a shoulder

injury prevented her from returning to work as a laundry attendant, but the ALJ correctly

found that the shoulder injury occurred after April 30, 1996, the conclusion of the

relevant time period. Finally, the ALJ properly accorded little weight to the ex post facto

opinion of a psychologist given three years after the benefits period ended. An evaluation

three years later is not determinative on what Gifford was capable of doing during the

applicable benefits period, especially in light of the numerous opinions of other

physicians, both during and after the relevant period, that Gifford was capable sedentary

employment.

       There is substantial evidence in the record to support the ALJ’s determination on

Gifford’s mental impairments and obesity. As to Gifford’s mental health condition, the

ALJ found that her medical records and testimony support a history of mental illness and



                                             6
for a short time, she was successfully treated with Prozac for mild depression. As to

severe mental impairment, however, speculation characterizing Gifford’s depression as

debilitating during the applicable time period does not sufficiently establish a severe

disability. As to Gifford’s weight, the ALJ considered Gifford’s obesity in combination

with her other impairments and concluded that based on the medical evidence offered,

Gifford’s obesity did not eliminate the residual functional capacity.

       Finally, the ALJ is not bound by the determination of the Pennsylvania’s Workers’

Compensation Bureau and the Pennsylvania State Employees’ Disability Retirement

Program. Under 20 C.F.R. Section 404.1504 (2005), the determinations of other

government or non-governmental agencies are not binding on social security benefits

decisions. Nonetheless, the ALJ thoroughly considered the medical evidence provided by

the Pennsylvania State Employee’s Retirement System in reaching the conclusion that

Gifford was not eligible for disability benefits during the relevant time periods.

                                             V.

       For the reasons set forth above, we will affirm the judgment of the District Court.




                                              7